Citation Nr: 1613227	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for chondromalacia patella of the left knee with degenerative changes.
 
2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966 and from February 1974 to November 1990.  He received the Army Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for chondromalacia patella of the left knee with degenerative changes and assigned an initial 10 percent disability rating, effective June 21, 2006.

This matter was remanded in December 2013.  However, as is discussed below, further development is needed and the appeal must be remanded again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2016 appellate brief, the Veteran's representative requested that the Board remand the Veteran's appeal for outstanding Voc-Rehab records.  The representative referred to an October 2007 letter, where the Veteran was notified by the RO that he may be eligible for vocational rehabilitation employment services.  The representative noted that it is unclear whether the Veteran completed a Voc-Rehab assessment; however such records would be relevant to the Veteran's pending claims.  The Board agrees.  Participation in the VA Voc-Rehab program generally entails an initial evaluation to assess the handicapping effects of the Veteran's service-connected and non-service-connected disability(ies) on employability and independence in daily living, and physical and mental capabilities that may affect employability and ability to function independently in daily activities in family and community.  38 C.F.R. §§ 21.40, 21.50(c) (2015).  Therefore, any available Voc-Rehab records should be obtained on remand. 

The Board also finds that another examination is required in connection with the claim for TDIU.  In addition to the left knee disability on appeal, the Veteran is service-connected for lichen simplex chronicus to the neck and arms and tinea corporis, posterior chest, evaluated as 60 percent disabling and a low back disability, 10 percent.  His combined rating is 70 percent.  The most recent examination of his skin condition was conducted in November 2008 and did not include any information as to the functional impairment related to the skin disability.  That information is necessary to decide the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain and associate with the record a copy of the Veteran's complete VA Voc-Rehab file.  All efforts made to obtain these records should be documented.

2.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (lichen simplex chronicus to the neck and arms and tinea corporis, posterior chest; low back; and chondromalacia patella, left knee with degenerative changes).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

